LINE OF CREDIT NOTE $150,000 Sarasota, Florida March 18, 2010 FOR VALUE RECEIVED, Resource Exchange of America Corp., a Florida corporation (the “Maker”), intending to be legally bound hereby, promises to pay to the order of SKI, Inc.(“Payee”), at such place as Payee may designate from time to time in writing, the principal sum of One Hundred Fifty Thousand Dollars ($150,000), or as much thereof as may be advanced or re-advanced from time to time, in lawful money of the United States, together with interest accruing on the outstanding principal balance under this Line of Credit Note (the “Note”) as provided below until repaid in full. 1.Purpose of Note.This Note evidences, and is given in consideration of, a loan in the principal amount of up to One Hundred Fifty Thousand Dollars ($150,000). This is a revolving credit facility and unless extended or renewed shall be payable in full on the Maturity Date (defined below). 2.Advances.At any time or times prior to the Maturity Date, Maker may request, by written notice to Payee, advances hereunder (each, an “Advance”) up to the maximum principal amount hereof, and Payee shall make such amounts available to Maker in immediately available funds no later than three (3) business days after the date of such request. The minimum Advance hereunder shall be Twenty Five Thousand Dollars ($25,000). Within the foregoing limits and subject to this Agreement, the Maker may borrow Advances under this Section 2 subject to the limits in Section 3, repay or prepay Advances, and re-borrow Advances at any time prior to the Maturity Date provided that no Event of Default (defined below) remains uncured. 3.Terms of Advances.Maker and Payee agree that Maker may request up to One Hundred Fifty Thousand Dollars ($150,000) for general working capital. 4.Interest Rate.Interest shall accrue on the outstanding principal balance hereof, up to and including the maximum amount available under this Note, at an annual rate of 8%.Notwithstanding anything to the contrary herein, the liability of Maker for payment of interest under this Note shall not exceed the maximum amount permitted by law, and if any payment by Maker includes interest in excess of such maximum amount, Payee shall apply such excess to the reduction of principal or, if none is due, such excess shall be refunded to Maker. Interest shall be computed on the basis of a 360-day year. 5.Maturity Date.All outstanding principal and accrued interest hereunder shall be due and payable on demand. 6.Prepayment.This Note may be prepaid, in whole or in part, at any time or times without premium or penalty.
